Title: From George Washington to John Hancock, 28 April 1777
From: Washington, George
To: Hancock, John



Sir.
Morristown April 28th 1777.

I last night received the favor of your Letter of the 26th with the Resolves to which it alludes.
The views of Congress in sending General Officers to the Eastward, to hasten on the Troops, have been long anticipated. Genl Poor is in New Hampshire for the purpose; General Heath in Massachusets Bay, with Brigadrs Nixon, Glover and Patterson; General Varnum in Rhode Island, and Genl Parsons in Connecticut—Genls Spencer & Arnold too, have been desired to attend to the business. to these Gentlemen I have wrote repeatedly, in the most pressing terms upon the Subject, and I have no reason to doubt, but every exertion on their part, has been employed to promote the end. The delay of those, who have inlisted, has arisen from the late period when they engaged, and from their being innoculated since, which could not be dispensed with, without subjecting them to the calamities & ravage of the Small pox in the natural way.
At three OClock this morning, I received a Letter from Genl McDougal inclosing three from Colo. Huntingdon, Copies of the whole of which, I have transmitted. By these you will perceive, the impression which a part of General How’s Army has made into Connecticut, and the prospect they had of destroying such of our Stores as were deposited in Danbury, which unfortunately, were but too large & considerable, if the Event has taken place. A circumstance, perhaps more to be regretted, is, that the Enemy marched through a strong & rough Country and were near that place, without the smallest Opposition. I have no other information upon the Subject, than what these papers contain, but we have little ground to expect, that they have not accomplished their purpose. Further intelligence will be probably received to day or to morrow, when I shall be happy to hear, that they

have paid for their Enterprize; of this I confess however, I am not very sanguine in my expectations. This post had been considered as a proper depository for Stores by Gentlemen acquainted with it, and its security not thought questionable, whilst Troops were passing through it. I had also directed, that as many of the drafts in Connecticut, as the place was capable of accommodating, should be collected there and innoculated to answer the purpose of a guard, hoping by the time of their recovery, that the situation of the Army would be such, as to admit a strong one to be stationed there and continued; but unhappily for us, such languor and supineness prevails every where, that we seem unable to effect any point we wish, though never so important and interesting. So early as the 6th of March, I wrote Govr Trumbull, earnestly requesting Two Thousand Militia to be sent to Genl McDougal to be employed at pecks Kills and on the communication in West Chester County for Six Weeks: With this requisition he most readily complied, so far as his orders were necessary, and, I am certain, his influence would extend. This I have repeated, and this Supply he has exerted himself to furnish—Yet so ineffectual have his endeavours been, that not more than Eight Hundred had come out by Genl McDougals return on the 17th Instt—nor did he expect more from the accounts he had. In a word, Sir, no expedient or pains have been unattempted by me, to bring on Troops & to keep our Affairs on a favourable footing.
I would again mention, the case of our prisoners with the Enemy, and pray that the Secret Committee would send to Mr Boudinot supplies of Money for them, as early, as possible. they are in great distress, and many Officers have lately escaped contrary to the tenor of their parole, some of whom now here, urging that necessity compelled them to the measure. I have the Honor to be with great respect Sir Yr Most Obedt Servt

Go: Washington

